CLD-354                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 13-2487
                                  ___________

                             GLORIA SCARNATI,
                                    Appellant

                                        v.

 SOCIAL SECURITY ADMINISTRATION OF PHILADELPHIA PA OFFICE, et al.
    and its DIRECTOR, et al, individually; ELAINE GARRISON DANIELS, et al,
   individually; LAURIE WATKINS, et al, individually; MCKEESPORT SOCIAL
 SECURITY OFFICE, et al; CHRIS TETZLAFF, et al, individually; MT. LEBANON
    SOCIAL SECURITY OFFICE, et al; MRS. SWICK, et al, individually; ALAN
                          BELINSKY, et al, individually
                    ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                      (W.D. Pa. Civil No. 2-13-cv-00575)
                  District Judge: Honorable Arthur J. Schwab
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                  July 25, 2013

          Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                        (Opinion filed: August 14, 2013)
                                   _________

                                   OPINION
                                   _________

PER CURIAM
       Pro Se Appellant Gloria Scarnati, proceeding in forma pauperis, appeals the

District Court’s dismissal of her complaint filed pursuant to a litany of federal and state

statutes, including the Americans With Disabilities Act, the Pennsylvania Whistleblowers

Act and 42 U.S.C. § 1983. We will dismiss the appeal as legally frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).

                                              I.

       In March 2013, Scarnati filed a complaint against the Social Security

Administration of Philadelphia, its Director, the McKeesport Social Security office, the

Mount Lebanon Social Security office, and various employees of those offices. Scarnati

is not alleging any loss of her Social Security Benefits. Instead, Scarnati contends that

over the last ten years she has been “intimidated, harassed, libeled, slandered[,]

continuously victimized, mentally tormented and deliberately tortured by the actions of

the defendant employees…through mailings and threatened with the loss of [benefits]”

resulting in violations of her constitutional rights. Compl., dkt #1, p. 4. The complaint

specifies three claims: (1) retaliation against the plaintiff for being a whistleblower, in

violation of the First, Fourth and Fourteenth Amendment; (2) lack of enforcement of the

Americans with Disabilities Act in Pennsylvania; and (3) retaliation against the plaintiff’s

exercise of her First Amendment rights. Scarnati seeks injunctive, declaratory,

compensatory and punitive relief.




                                              2
       The District Court dismissed the complaint with prejudice as legally frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and denied her subsequent motion for

reconsideration and for extension of time to appeal. This timely appeal followed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and “[o]ur review of a district

court decision dismissing a complaint as frivolous is plenary.” Roman v. Jeffes, 904 F.2d

192, 194 (3d Cir. 1990).

                                             III.

       Title 28 U.S.C. § 1915(e)(2)(B)(i) requires us to dismiss an appeal at any time if it

is frivolous or malicious. An appeal is frivolous if it “lacks an arguable basis either in

law or fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Upon review of the record, we agree with the District Court that Scarnati’s claims

are frivolous. Scarnati’s complaint is replete with abrupt legal conclusion and jumbled

factual allegations. Almost each paragraph of her complaint includes an unsupported

legal conclusion based on a different state or federal law. However, Scarnati specifically

articulated three counts under separate headings in an attempt to concisely show her

constitutional rights have been violated.

       Scarnati claims that the Appellees mailed her threatening letters and falsified her

Social Security paperwork to retaliate against her for being a whistleblower thereby

violating of her First, Fourth and Fourteenth Amendment rights.               This claim is

indisputably meritless.    Scarnati has made no allegation that she is, or has been,
                                              3
employed by the Social Security Administration, or employed at all for that matter, in the

last ten years during which the alleged retaliation occurred. Scarnati is therefore not a

current or former employee and is not a whistleblower under the Federal or the

Pennsylvania Whistleblowers Acts. See 5 U.S.C. § 2302(a)(2)(B); 43 P.S. § 1422.

         In her second claim Scarnati alleges that the Americans with Disabilities Act is not

being enforced in Pennsylvania, but she provided no factual allegations to support her

claim.

         Scarnati’s third claim is captioned “First Amendment Retaliation” but quickly

descends into a description of how the Appellees, through criminal means, are conspiring

to remove her from the Social Security rolls. Scarnati claims that to accomplish their

ends, Appellees have abused their office, sent threatening letters by mail, illegally opened

her mail, invented untrue statements about her, slandered her, falsified her records and

treated her differently from others on Social Security. Scarnati also claims that Appellees

are trying to kill her by inducing a stroke and that Pennsylvania is trying to kill her for

being a whistleblower. As a result of this conspiracy, Scarnati claims her First and

Fourteenth Amendment rights have been violated and that Appellees are also liable under

the Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1).

         This Court understands and appreciates that Scarnati was displeased, even

shocked, by the letters she received from Appellees, which she interpreted as a threat to

her only source of income. However, she has pled no facts that would elevate her


                                              4
accusations above the conclusory and speculative. See Ashcroft v. Iqbal, 556 U.S. 662

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). 1

                                             IV.

       Thus finding that Scarnati’s complaint lacks an arguable basis either in law or fact,

we will dismiss her appeal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).




1
  As a general rule, “plaintiffs whose complaints fail to state a cause of action are entitled
to amend their complaint unless doing so would be inequitable or futile.” Grayson v.
Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002). We agree with the District
Court that granting Scarnati leave to amend her complaint would be futile.
                                             5